DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 16 and 24, they recite a method, apparatus and medium for symbol sequences estimation in speech.  Prior art of record discloses a similar method, apparatus and medium, but fails to teach the claims in combination with  using a corresponding related portion including a repetition indication of each of the plurality of candidates, wherein each candidate is divided into a plurality of word groups. with each of the plurality of word groups being fed into one of a plurality of Long Short-Term Memory (LSTM) neural networks in a direction of an inverse order of the text to generate a plurality of outputs to estimate the target symbol sequence from the speech- to-text data with the trained estimation model using less computational resources.
	Dependent claims 2-15, 17-23 and 25 are allowed because they further limit their parent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.